DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2004-165440 (hereafter Yamamoto).
Regarding claim 1, Yamamoto, as shown in figures 1-7, discloses an inductance element, comprising: 
a substrate body (3) having insulation property which has a rectangular solid shape specified by its length dimension L (5.7 mm), height dimension H (2.0 mm), and width dimension W (5.0 mm), where a ratio of the width dimension W to the height dimension H, or W/H value, is 1.5 or greater (W/H=2.5);
at least one internal conductor (2) which is built in the substrate body and capable of making an electrical current flow therethrough in one uniform direction orthogonal to a cross-section of the substrate body defined by the height and width of the substrate body; and
a pair of external electrodes (4) which are provided on a surface of the substrate body in a manner respectively connected to both ends of the at least one internal conductor, so that the at least one internal conductor can make an electrical current flow therethrough in the one uniform direction orthogonal to the cross-section; 
wherein the substrate body has a space (occupied by conductor 2) for accommodating and surrounding the at least one internal conductor (2) in a manner contacting outermost positioned portions of the at least one internal conductor in the height direction and width direction, which space is referred to as a rectangular internal conductor region, and, 
in the cross-section of the substrate body, a height dimension of an opening of the space is denoted by Eh (the thickness, 0.1 mm or 0.15 mm) and a width dimension of the opening of the space is denoted by Ew (2.5 mm or 1.5 mm), wherein a ratio of the width dimension Ew, to the height dimension Eh, of the internal conductor region, or Ew/Eh value, is greater than a ratio of the width dimension W, to the height dimension H, of the substrate body, or W/H value.
	Regarding claim 2, Yamamoto discloses the inductance element according to claim 1, wherein dimensions of the substrate body satisfy “Length dimension L>Width dimension W>Height dimension H.”
	Regarding claim 3, Yamamoto discloses the inductance element according to claim 1, wherein the substrate body is formed in a manner containing a magnetic metal material or ferrite material, and the at least one internal conductor is multiple internal conductors (par. 15, also see fig. 5) formed in a manner containing at least one type of material selected from silver (Ag paste).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
	Regarding claim 4, Yamamoto discloses the inductance element according to claim 1, except wherein the at least one internal conductor is multiple internal conductors provided in multiple layers in the height direction of the substrate body.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one internal conductor is multiple internal conductors provided in multiple layers in the height direction of the substrate body, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
And also, it would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have wherein the at least one internal conductor is multiple internal conductors (2A, 2B) provided in multiple layers in the height direction of the substrate body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 5, Yamamoto discloses an electronic device, comprising: the inductance element according to claim 1; except a circuit board on which the inductance element is mounted.
The Examiner takes Official Notice that a circuit board on which an inductor is mounted is well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a circuit board on which the inductance element is mounted, since this feature is well known in the printed circuit board art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847